 


109 HR 3999 IH: National Emergency Family Locator Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3999 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Homeland Security to establish the National Emergency Family Locator System. 
 
 
1.Short titleThis Act may be cited as the National Emergency Family Locator Act. 
2.Definitions 
In this Act: 
(1)DepartmentThe term Department means the Department of Homeland Security. 
(2)EmergencyThe term emergency has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(4)SystemThe term System means the National Emergency Family Locator System established under section 3(a). 
3.National Emergency Family Locator System 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Department the National Family Locator System. 
(b)PurposesThe purposes of the System are— 
(1)to enable individuals displaced by an emergency to provide to the Department the name and location of the displaced individuals and any other relevant information using the telephone, the Internet, and other means determined to be appropriate by the Secretary; and 
(2)to enable the Department— 
(A)to compile the information collected under paragraph (1); and 
(B)to provide the information collected and compiled under the System to the family members of the displaced individuals and law enforcement officials. 
(c)ConsiderationsIn establishing the System under subsection (a), the Secretary shall take into account and, to the maximum extent practicable, incorporate into the System— 
(1)intermediary-based locator systems such as the National Next of Kin Registry; and 
(2)information from existing family locator databases, such as the Family News Network of the International Committee of the Red Cross. 
4.Family preparedness plan public outreach programThe Secretary, in consultation with the Secretary of Education, shall conduct a public outreach program through public school districts to educate families on how to create a family preparedness plan for actions to take in the event of a disaster in which family members are separated.  
 
